UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2272



JOHN FURGESS, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cv-01206-CMC)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Furgess, Jr., Appellant Pro Se. Susan Pedrick McWilliams,
James Chris Leventis, Jr., NEXSEN PRUET, Columbia, South Carolina;
Glen G. Patton, ALSTON & BIRD, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Furgess, Jr. appeals the district court’s order

adopting the report and recommendation of the magistrate judge and

granting summary judgment in favor of United Parcel Service, Inc.

on Furgess’s claim of race discrimination under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-

17 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Furgess v. United Parcel Service, Inc., No.

3:05-cv-01206-CMC (D.S.C. Nov. 1, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -